Order entered April 18, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01467-CV

    CERGON, INC. D/B/A PRIMO'S BAR & GRILL AND EDWARD CERVANTES,
                                Appellants

                                               V.

                              CHEUNG-LOON, LLC, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 08-9267-G

                                           ORDER
       The reporter’s record in this appeal was originally due November 21, 2013. Based on

court reporter Vielica Dobbins’s February 6, 2014 representation that she had been experiencing

ongoing “medical challenges” but had “hired help to catch up on my records” and could file the

record by February 26, 2014, we granted her the requested extension of time to file the record.

When she failed to file the record by March 6, 2014, we extended the deadline an additional two

weeks, ordered her to provide us the contact information of the person she had hired to assist

with the record, and ordered her to not sit as a court reporter until the record was filed. When

she failed to comply with our directives regarding the contact information and record by March

28, 2014, we ordered her to provide us the requested contact information by April 1, 2014, to file
the record by April 7, 2014, and to continue not to sit as a reporter. To date, she has neither filed

the record nor responded to our orders.

       Because this appeal cannot proceed without the record, and given Ms. Dobbins’s

apparent ongoing health issues, we ORDER the Honorable Dale Tillery, Presiding Judge of the

134th Judicial District Court of Dallas, Texas, to conduct a hearing and make findings as to (1)

whether Ms. Dobbins is being helped with the record, (2) if she is being helped, the name and

contact information of that person, (3) whether Ms. Dobbins’s notes should be surrendered to the

trial court for another reporter to transcribe, and (4) if the notes should not be surrendered, the

date the record will be filed. The findings shall be filed in a supplemental clerk’s record within

thirty (30) days of the date of this order. Our previous order that Ms. Dobbins not sit until the

record is filed remains in effect.

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Judge Tillery, Ms. Dobbins, and all counsel of record.

       We ABATE the appeal to allow the trial court to comply with this order. The appeal will

be reinstated thirty-five days from the date of this order or when the supplemental record is filed,

whichever occurs sooner.




                                                      /s/     ELIZABETH LANG-MIERS
                                                              JUSTICE